Per Cubiam.
1. Properly construed, the order of the court granting an interlocutory injunction restrains the defendant from interfering with the proper officers in enforcing the tick-eradication law, and as such is neither final nor mandatory in character.
2. When property has been placed in custodia legis, and the owner wrongfully takes such property from the court’s custodian, an order directing the owner to return the same to the court’s custodian does not oil'end our statute prohibiting the grant of mandatory injunctions.
3. Where an assignment of error on the grant of a temporary injunction is that the injunction is mandatory, when such injunction as a whole is not of that character, and such assignment of error does not point out in what respect the same is mandatory, such assignment does not properly present any question for decision by this court.
4. The court did not err in granting an interlocutory injunction in this ease.

Judgment affirmed.


All the Justices concur, except